EXHIBIT 10.22

 
RESTRICTED STOCK UNIT AGREEMENT


[For US Employees – cash settled]




Name of Employer:
 



Name of [Participant]: 
[Name]



Name of Plan:
2011 Ashland Inc. Incentive Plan



Number of Restricted Stock Units:
[xxxx]



Vesting Dates:
[33.3% or ____ on __________ __, 20_____]

 
[33.3% or ____ on __________ __, 20_____]

 
[33.3% or ____ on __________ __, 20_____]



Date of Award: 
__________  __, 20_____





[Insert name of Ashland Subsidiary] (“Employer”), a wholly-owned subsidiary of
Ashland Inc. (“Ashland”), hereby awards to the above-named Participant
(hereinafter called the “Participant”) [xxxx] Restricted Stock Units (the
“Award”) pursuant to the 2011 Ashland Inc. Incentive Plan (hereinafter called
the “Plan”), in order to provide the Participant with an additional incentive to
continue his/her services to Employer and to continue to work for the best
interests of Employer.  Each Restricted Stock Unit represents the contingent
right (as set forth herein) of Participant to receive cash compensation in an
amount equal to the closing stock price on the applicable Vesting Date of one
share of Common Stock of Ashland, par value $0.01 per share (“Common Stock”), as
reported on the New York Stock Exchange (“NYSE”) Composite Tape (the “Vesting
Price”).


Employer confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of Restricted Stock Units set forth above, subject to and upon all
the terms, provisions and conditions contained herein and in the Plan.


The applicable number of Restricted Stock Units set forth above will become
vested, provided that the Participant remains in the continuous employment of
Employer through the Vesting Dates set forth above.  Unless otherwise determined
and directed by the Personnel and Compensation Committee of Ashland, in the case
of the Participant’s termination for any reason prior to a Vesting Date, all
Restricted Stock Units which have not vested will be forfeited.


This Agreement shall not entitle the Participant to Common Stock or, except as
provided in this Agreement, any dividends or distributions on Common Stock, or
any return or interest on the contingent cash compensation provided in this
Agreement.


[Insert following dividend provision if applicable.]


[While this Award is outstanding, on each date that cash dividends are paid to
holders of Common Stock, the Participant will be credited with a number of
additional Restricted Stock Units (which shall be subject to all the terms and
conditions of this Agreement and the Plan),
 
 
 
Personal and Confidential
 
 
determined as (1) the product of the number of outstanding Restricted Stock
Units held by the Participant as of the date of record for such dividend times
the per share cash dividend amount, divided by (2) the closing stock price of
Common Stock on the NYSE Composite Tape on the date of record for such
dividend.  Such additional Restricted Stock Units will be subject to the same
vesting conditions and restrictions as the underlying Restricted Stock Units to
which they relate.]


Within 30 days after each Vesting Date, Employer shall pay to the Participant
cash compensation equal to the product of (1) the Vesting Price as of such
Vesting Date and (2) the number of Restricted Stock Units that vested as of such
Vesting Date.


The Restricted Stock Units and the Participant’s rights under this Agreement may
not be sold, assigned, transferred, pledged, or otherwise encumbered.


When the Restricted Stock Units are paid, the Participant will owe applicable
federal income and employment taxes and state and local income and employment
taxes.
Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to continue in the employment of, or remain in the service
of, Employer, or Ashland or their affiliates and subsidiaries.


Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan.  The Participant
understands that such processing of this information may need to be carried out
by Employer, its affiliates and subsidiaries and by third party administrators
whether such persons are located within the Participant’s country or elsewhere,
including the United States of America.  By accepting this Award, the
Participant consents to the processing of information relating to the
Participant and the Participant’s participation in the Plan in any one or more
of the ways referred to above.


The Participant consents and agrees to electronic delivery of any documents that
Employer may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan.  The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to _______________, this consent shall be effective for
the duration of the Award.  The Participant also understands that the
Participant shall have the right at any time to request that Employer deliver
written copies of any and all materials referred to above at no charge.


This Award is granted under, and is subject to, all the terms and conditions of
the Plan, including, but not limited to, the forfeiture provision of Section
16(H) of the Plan.


Subject to the terms and conditions specified herein and of the Plan, this Award
of Restricted Stock Units shall be confirmed by execution of this Agreement and
delivery thereof no later than __________________, to [Employer] at
_______________________ Attention: _____________.  The right to the Restricted
Stock Units under the Plan shall expire if not accepted by _____________ as set
forth above.
 
 

 
 
Personal and Confidential
 
-2-
 
 
IN WITNESS WHEREOF, [Employer] has caused this instrument to be executed and
delivered effective as of the day and year first above written.


[Name of Employer]




I hereby elect to receive this Award of Restricted Stock Units subject to the
terms and conditions of the 2011 Ashland Inc. Incentive Plan.  My election to
accept this Award of Restricted Stock Units is effective ______________,
20_____.  I hereby acknowledge receipt of a copy of the Plan, Prospectus, and
Ashland’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”). I represent that I am familiar with the terms and provisions of
the Prospectus Information and hereby accept this Award on the terms and
conditions set forth herein and in the Plan.
 

 
 

       Date

 
 
 
 
Personal and Confidential
 
-3-


